I, too, think the complaint here brought in question states a cause of action. That is the only question presented for determination. This court is committed to the doctrine that the sufficiency of a complaint to state a cause of action for the removal of a public officer from office may be tested by a writ of prohibition. If a complaint seeking such results is fatally defective, a permanent writ of prohibition will issue. It may be, as indicated in the prevailing opinion, that such doctrine is not in accord with the principles applicable to writs of prohibition generally. But in my opinion we should not now repudiate, but should adhere, to such doctrine.
I concur in the order dissolving the alternative writ of prohibition and denying the application for a permanent writ. *Page 481